Case 3:21-cv-00170-DJH-CHL Document 1-2 Filed 03/16/21 Page 1 of 9 PagelD #: 6

EXHIBIT 1
 

Case 3:21-cv-00170-DJH-CHL Document 1-2 Filed 03/16/21 Page 2 of 9 PagelD #: 7

 

AOC-E-105 Sum Code: Cl

SOT ORIGINAL DOCUMENT
Rev. 9-14 a3

ase: 21eCl-0011 73
Court: CIRCUIT
County: JEFFERSON Circuit

 
  
 

Commonwealth of Kentucky
Court of Justice  Courts.ky.gov

CR 4.02; Cr Official Form 1 CIVIL SUMMONS

 

 

 

 

Plantiff, SANDERS, JERRY A. VS. THE TRAVELERS INDEMNITY COMPANY, Defendant

TO: CORPORATION SERVICE COMPANY
421 WEST MAIN STREET
FRANKFORT, KY 40601

Memo: Related party is THE TRAVELERS INDEMNITY COMPANY

The Commonwealth of Kentucky to Defendant:
THE TRAVELERS INDEMNITY COMPANY

You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney

on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be
taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the
document delivered to you with this Summons.

bes £. Nel

Jefferson Circuit Clerk
Date: 2/24/2021

 

Proof of Service

This Summons was:

[J Served by delivering a true copy and the Complaint (or other initiating document)

To:

 

(-] Not Served because:

 

Date: , 20

 

Served By

 

Title

 

 

Summons ID: @00000968099
CIRCUIT: 21-Cl-001173 Certified Mail

SANDERS, JERRY A. VS. THE TRAVELERS INDEMNITY COMPANY [- . | qd
AACA A Page 1 of 1 erlie

Presiding Judge: HON. JUDITH MCDONALD BURKMAN (630183)

: 600001 of OG0001

ci
Case 3:21-cv-00170-DJH-CHL Document 1-2 Filed 03/16/21 Page 3 of 9 PagelD #: 8

Filed PIL-CI4HLLTS O22 4/2021 David L. Nicholson, J

 

NO. JEFFERSON CIRCUIT COURT
DIVISION
JUDGE
JERRY A. SANDERS PLAINTIFF
vs COMPLAINT
THE TRAVELERS INDEMNITY COMPANY DEFENDANT

One Tower Square
Hartford, CT 06183

Serve: Corporation Service Company

421 West Main Street
Frankfort, Kentucky 40601

Took dedok ded kk dk kak

Comes Plaintiff, Jerry A. Sanders, by and through counsel, and for his Complaint and
causes of action against Defendant, The Travelers Indemnity Company (Travelers), herein states
as follows:

|. Plaintiff, Jerry A. Sanders, was at all times relevant herein a resident of Louisville, Jefferson
County, Kentucky.

2. On or about September 16, 2018, Plaintiff drove a 2008 Honda Accord on I-264 in Louisville,
Jeffferson County, Kentucky when non-party underinsured driver Stephen J. Booth negligently
and carelessly operated his vehicle and caused it to collide with Plaintiff's vehicle, causing
serious personal injuries to Plaintiff.

3. Plaintiff accepted settlement from Stephen J. Booth’s insurance carrier, The Travelers
Indemnity Company, after following the procedures required by KRS 304.29-320 and the
Kentucky cases Malone v. Kentucky Farm Bureau Mut. Ins. Co., 287 8. W. 3d 656 (Ky. 2009)
and Coots v. Allstate Ins. Co., 853 S.W.2d 895(Ky. 1993).

4. Defendant Travelers is a foreign corporation with a principal office address of One Tower

bavid L. Nicholson, Jefferson Circuit Clerk

 

ge: HON. JUDITH MCDONALD BURKMAN (630153)

Presiding Jud

COM : 0O0001 of O60004
Case 3:21-cv-00170-DJH-CHL Document 1-2 Filed 03/16/21 Page 4 of 9 PagelD #: 9

Filed

21-CI-AHN ITS O2/24/2021 David L. Nicholson, Jefferson Circuit Clerk

 

‘OT ORIGINAL DOCUMENT

OM2/2021 U30831 PM

e7dS3-]

Square, Hartford, Connecticut 06183. Travelers is doing business, and does business, in the
Commonwealth of Kentucky and has as its agent for service of process Corporation Service
Company, 421 West Main Street, Frankfort, Kentucky 40601.
The incident giving rise to this action occurred in Louisville, Jefferson County, Kentucky, and
the damages are in excess of the jurisdictional limits of this Court.
Plaintiff, Jerry A. Sanders, was at the time of the collision referred to above, insured under a
policy (or policies) of insurance with Defendant Travelers which, among other coverages,
provided Plaintiff with underinsured motorist coverage(s); upon which policy(ies) premiums
were paid and which policy(ies) was in full force and effect on the date of the collision referred
to above. Plaintiff is entitled to pursue underinsured motorist benefits under said policy(ies).
Stephen J. Booth, was, at the time of the collision referred to above, underinsured as that term
is understood in the applicable policy.
The negligence of Stephen J. Booth was a substantial factor in causing the Plaintiff to
sustain painful and permanent injuries, to incur medical expenses both past and future, and
to incur pain and suffering, both body and mind, from the time of the incident to the present
and in the future, all of which are in excess of the minimal jurisdictional limits of this
Court.
The Plaintiff, Jerry A. Sanders, has demanded payment from Defendant Travelers, but no
settlement has been reached.

WHEREFORE, Plaintiff, Jerry A. Sanders, by counsel, demands as follows:
That the clerk of this Court issue Summons to Defendant The Travelers Indemnity Company,

and to direct a copy thereof, along with a copy of the Complaint.

2

 

Presiding Judge: HON. JUDITH MCDONALD BURKMAN (630153)

COM : G0G0G2 of BO0G04
Case 3:21-cv-00170-DJH-CHL Document 1-2 Filed 03/16/21 Page 5 of 9 PagelD #: 10

Filed

Filed

“7 £°Y Ope
T1-CI4HHL73

2/24/2021

 

Judgment against Defendant Travelers, in favor of Plaintiff, in a fair and reasonable amount to

compensate Plaintiff for any and all allowable claims of damages under the laws of the

Commonwealth of Kentucky, as well as all other damages herein alleged;

Trial by jury;

Costs herein incurred; and

All just and proper relief to which Plaintiff may appear entitled, including the right to amend

this Complaint.

21-CT4HILLTS

02/24/2021

3

Respectfully Submitted,

/s/ Nicholas K. Haynes

Nicholas K. Haynes

Isaacs & Isaacs, PSC

1601 Business Center Court

Louisville, KY 40299

Telephone: 502.458.1000

Facsimile: 502.454.5512
nhaynes@isaacsandisaacs.com

whitney .rudie@isaacsandisaacs.com (CR 5.02)

Counsel for Plaintiff

 

 

 

David L. Nicholson, Jefferson Circult Clerk

Presiding Judge: HON. JUDITH MCDONALD BURKMAN (630153)

COM : 000003 of 000004
Case 3:21-cv-00170-DJH-CHL Document 1-2 Filed 03/16/21 Page 6 of 9 PagelD #: 11

Filed DI-CIAMILLYS O2/24/2021 David L.

 

CERTIFICATION

The undersigned does hereby certify that the following entities have been notified of the
pendency of this action by provision of a true and accurate copy of this Complaint via certified mail,
return receipt requested, for any and all purposes relating to subrogation interests which might be
asserted herein, underinsured motorist benefits, or any other purpose which, under law, might
mandate notice of the pendency of this action.

Pursuant to KRS 411.188, you are respectfully notified that failure to assert subrogation rights
in this case by intervention pursuant to Kentucky Civil Rule 24 will result in loss of those rights with
respect to any final award received by the Plaintiff as a result of this action.

CERTIFIED MAIL — RETURN RECEIPT REQUESTED

 

UMR

11000 Optum Circle
MN102-0300

Eden Prairie, MN 55344

 

 

 

 

This 24" day of February, 2021.

/s/ Nicholas K. Haynes
Counsel for Plaintiff

 

Filed 21-CI01175 O2/24/2021 Davul L. Bick

 

rson Circuit Clerk

Presiding Judge: HON. JUDITH MCDONALD BURKMAN (630153)

COM : 000004 of 000004
Case 3:21-cv-00170-DJH-CHL Document 1-2 Filed 03/16/21 Page 7 of 9 PagelD #: 12

Filed DI-CIHMLLTS U2 242021 Davkl L. Nicholson, Jefferson Circuit Clerk
SOT ORIGINAL DOCUMENT

OA/02/2021 U3:L009 PM

 

 

87453-1
NO. JEFFERSON CIRCUIT COURT
DIVISION
JUDGE
JERRY A. SANDERS PLAINTIFF
V. NOTICE OF ELECTRONIC SERVICE PER CR 5.02(2)
THE TRAVELERS INDEMNITY COMPANY DEFENDANTS

One Tower Square
Hartford, CT 06183

Serve: Corporation Service Company

421 West Main Street
Frankfort, Kentucky 40601

KEK KAR AKK KKK KKK KKK
PLEASE TAKE NOTICE, pursuant to CR 5.02(2), that counsel for Plaintiff elects to
“effectuate and receive service via electronic means.” The electronic notification addresses at
which the undersigned attorney agrees to accept service are listed below. Please include the
following email addresses below to assure receipt of service.

nhaynes@isaacsandisaacs.com
whitney .rudie@isaacsandisaacs.com — Paralegal

Please provide, in accordance with said rule, the electronic notification address at which

counsel may be served.

[SIGNATURE CONTAINED ON FOLLOWING PAGE]

Filed DIACAP LTS O2/24/2 021 David L. Nicholson, Jefferson Circuit Clerk

Presiding Judge: HON. JUDITH MCDONALD BURKMAN (630153)

NO : G00007 of 0G8002
Case 3:21-cv-00170-DJH-CHL Document 1-2 Filed 03/16/21 Page 8 of 9 PagelD #: 13

Filed PIL-CIAM1LS O2/24/2 021 David L. Nicholson, Jefferson Circuit Clerk
SNOT ORTGIN AL DOCUMENT
O8/02/3021 O8:1009 PAL
B7453-]

 
 

  

 

Respectfully Submitted,
ISAACS AND ISAACS, P.S.C.

/s/ Nicholas K. Haynes

Nicholas K. Haynes

1601 Business Center Court

Louisville, Kentucky 40299
nhaynes@isaacsandisaacs.com

whitney. .rudie(@isaacsandisaacs.com(CR 5.02)
Telephone: (502) 458-1000

Facsimile: (502) 454-5512

Counsel for Plaintiff

 

CERTIFICATE OF SERVICE

It is hereby certified that a copy hereof was served upon the Defendant(s) at the time of
service of process.

/s/ Nicholas K. Haynes
Counsel for Plaintiff

Filed 21-CUT-O001173 O2P24 P2681 Davi L. Nicholson, Jefferson Circuit Clerk

Presiding Judge: HON, JUDITH MCOONALD BURKMAN (630183)

NO : G00002 of 900002
Case 3:21-cv-00170-DJH-CHL Document 1-2 Filed 03/16/21 Page 9 of 9 PagelD #: 14

 

 

 

 

 

 

 

Commonwealth of Kentucky NOT ORIGINAL DOCUMENT
} David L. Nicholson, Jefferson Circuit Clerk 13/16/2021 02:09:36 PM
87453-]
Case #: 21-Cl-001173, Envelope #: : ce
Received From: NICHOLAS HAYNES Account OF NICHOLAS HAYNES
Case Title: SANDERS, JERRY A. VS. THE TRAVELERS Confirmation Number:
NEMA OES OeT ANY 4:41AM
# Item Description Amount
1 Access To Justice Fee $20.00
2 Civil Filing Fee $150.00
3 Money Collected For Others(Court Tech. Fee) $20.00
4 Library Fee $3.00
5 Money Collected For Others(Attorney Tax Fee) $5.00
6 Charges For Services(Jury Demand / 12) $70.00
7 Money Collected For Others(Postage) $12.71
8 Charges For Services(Copy - Photocopy) $0.80
TOTAL: $281.51

 

 

 

Generated: 2/24/2021 Page 1 of 1
